Citation Nr: 0632420	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and August 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In the May 2004 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective January 23, 2004 and also declined to reopen 
the veteran's claim for service connection for fungus of the 
feet since new and material evidence had not been submitted.  
The veteran filed a notice of disagreement (NOD) in July 2004 
with the 30 percent rating assigned for PTSD and the denial 
to reopen the veteran's claim for service connection for 
fungus of the feet and the RO issued a statement of the case 
(SOC) in November 2004 addressing both of these matters.  In 
December 2004, the veteran filed a substantive appeal (via a 
VA Form 9) in which he specifically noted that he was only 
appealing his claim for an initial rating in excess of 30 
percent for PTSD.

In an August 2005 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran perfected 
his appeal in December 2005.  
 
In April 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned a 
higher initial rating of 50 percent during the pendency of 
this appeal, as higher ratings for PTSD are available, and 
the appellant is presumed to seek the maximum available 
benefit for a disability, the claim for a higher initial 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

The Board's decision on the claim for a higher initial rating 
for PTSD is set forth below.  The claim for service 
connection for bilateral hearing loss is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

Since the January 23, 2004 effective date of the grant of 
service connection, the veteran's service-connected PTSD has 
been manifested, primarily, by constricted affect, dysphoric 
mood, anxiety, sleep disturbances, recurrent nightmares, 
flashbacks, an exaggerated startle response, impaired memory 
and concentration, social isolation, and emotional detachment 
from others; these symptoms reflect no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met at any point since the January 23, 
2004 effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 50 percent for PTSD has been 
accomplished.

In a February 2004 pre-rating notice letter the RO advised 
the veteran and his representative of VA's responsibilities 
to notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection.  Following 
the February 2004 notice letter, the RO granted service 
connection for PTSD.  At that time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to PTSD has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The RO has obtained the veteran's VA medical 
records and has arranged for the veteran to undergo VA 
examinations in February 2004 and November 2005; reports of 
which are of record.  The veteran Board hearing transcript is 
also of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Background

The veteran filed his initial claim for service connection 
for PTSD in January 2004.

A September 2003 VA mental health outpatient record reflects 
that the veteran complained of not sleeping, vivid dreams of 
Vietnam, and that he was easily irritated.  He was divorced 
after 16 years of marriage because his wife felt that he had 
changed after coming back from Vietnam.  He was unable to 
watch movies about the war because it made him worse.  He 
could not sleep and when he did sleep he dreamed, waking up 
sweating and confused. The VA health care provider indicated 
that the veteran was alert, oriented, attending with variable 
concentration, cooperative, verbally interactive and had 
adequate insight and judgment.  His mood was dysphoric, 
anxious, his affect was mildly constricted, and his speech 
was normal rate and tone, spontaneous.  The veteran reported 
that his appetite was fair, he had decreased energy, and 
decreased interest in fishing.  The examiner noted that the 
veteran's thoughts were linear, goal directed and coherent.  
The veteran did not have presence of delusions or 
suicidal/homicidal  thoughts or plans.  The veteran reported 
flashbacks of Vietnam, war and war games.  The veteran was 
put on medication.  The diagnosis was PTSD, chronic and a 
Global Assessment of Functioning (GAF) score of 50. 

A January 2004 VA mental health evaluation note reveals that 
the veteran complained of being on the edge more and that he 
had been thinking more of harming himself and had some plans.  
He heard voices at night and saw shadows.  He awoke two to 
three times a night.  The examiner noted that the veteran was 
dressed appropriately for the weather, his attention was good 
and he was calm and respectful.  The assessment noted that 
the veteran was still dreaming of war and being in a 
"fighting zone."  The veteran showed empathy and appeared 
to love his two daughters and was motivated to get better.  
He struggled with anxiety and confusion.  The veteran stated 
that his medication was increased and he felt that he was 
relaxing better.  The veteran had a religious belief system 
that helped him cope with his anger and anxiety.  He was 
motivated and desired to have a quality of life and to 
emotionally feel positive in the future.  The plan was for 
the veteran to return for supportive therapy and counseling.  

A February 2004 VA PTSD examination report reflects that the 
veteran had no history of legal problems and he denied using 
drugs.  The veteran reported that he did not have close 
friends, aside from one casual friend who he saw every few 
months.  He stated that he worked on cars and attended church 
about twice a month.  On mental status examination, the 
veteran was alert and oriented; his mood appeared to be 
dysphoric; and his affect was constricted.  His speech was a 
regular rate and rhythm.  The veteran's eye contact was good 
and he was cooperative and pleasant.  His thought process was 
logical and coherent, his thought content was devoid of any 
current auditory or visual hallucinations.  There was no 
evidence of delusional content noted and he denied any 
current suicidal or homicidal ideation.  His memory was 
moderately impaired for immediate information and this 
appeared to be more related to distractibility than to memory 
problems.  His memory for recent and remote events was fairly 
intact.  He was able to concentrate well enough to spell 
"world" backwards.  The veteran's intelligence was 
estimated to be in the average range and he had partial 
insight into his current condition.  The diagnosis was PTSD 
and a GAF of 55 was assigned.  

The VA examiner commented that the veteran was exhibiting 
moderate symptoms associated with PTSD.  He reported that he 
had nightmares twice a week or more often and that he had 
decreased sleep, such that he would sleep a couple of hours, 
wake up, and then eventually return to sleep.  The veteran 
reported that he did not like to talk about Vietnam or watch 
movies about it.  The examiner noted that the veteran 
described an exaggerated startle response and irritability.  
In terms of social adaptability and interactions with other, 
this appeared to be moderately impaired.  In terms of his 
ability to maintain employment and perform job duties in a 
reliable, flexible and efficient manner, this appeared to be 
definitely moderately impaired.  Overall, the examiner stated 
that he would estimate that the level of disability to be in 
the moderate range and the veteran appeared capable of 
handling his own funds.

In its May 2004 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective January 23, 2004.

In a November 2004 letter, the veteran's treating VA clinical 
psychologist stated that the veteran's PTSD caused him to 
experience severe depression and anxiety, poor sleep due to 
vivid and disturbing nightmares, flashbacks and intrusive 
thoughts about Vietnam, and significant problems with 
irritability and anger.  He stated that the veteran's 
symptoms and level of functioning could be highly variable 
from day to day.  The psychologist stated that the veteran's 
PTSD symptoms can lead to significant impairment in his 
memory, concentration, comprehension, and judgment.  His 
thoughts, emotions and behavior can be highly unpredictable 
depending on the stressors and/or PTSD triggers he 
encounters.  His ability to tolerate and cope with any kind 
of stress was poor.   The psychologist noted that despite 
good compliance with treatment, he did not expect any 
significant improvement in the veteran's condition in the 
future and due to the chronic nature of his disorder, the 
veteran would not be able to function consistently and 
reliably in any kind of a work setting. 

Additional treatment records from the Columbia, South 
Carolina VA medical center, dated from November 2004 to 
August 2005, document the veteran's ongoing counseling 
sessions for his PTSD.  

An August 2005 VA mental health record notes that the veteran 
had a fleeting though about harming himself about 45 days 
ago, but none since and he had no homicidal ideations.  

An October 2005 VA psychotherapy record noted that the 
veteran's mood was euthymic, affect was normal ranged, 
congruent to content, his thought process was linear, goal 
directed, and he presented himself well groomed and calm.  
The veteran denied hallucinations, suicidal and/or homicidal 
ideations.  The VA psychologist assigned a GAF score of 50.  

A November 2005 mental health record noted that the veteran's 
affect was mildly constricted, his mood was subdued, 
dysphoric, and irritable, and he continued to have nightmares 
where he would awake drenched in sweat.  His appetite, affect 
and energy were stable.   The veteran said he had suicidal 
ideations when he was upset, but denied any plans or intent.  
He currently had no suicidal or homicidal ideations. A GAF 
score of 55 was assigned.

On VA PTSD examination in November 2005, the veteran stated 
that he continued to come to the VA for group therapy once a 
week and was seen for individual therapy once a month.  He 
was currently prescribed medication for his PTSD.  The 
veteran stated that he lived alone, but was dating someone 
since 1991.  He had a close relationship with his 8 year old 
daughter and a fair relationship with his other daughter.  He 
denied having any close or casual friends.  He said he was 
close to his mother and fairly close to a couple of cousins.  
He stated that he worked on his car and went to church about 
twice a month and tried to help care for his mother, disabled 
brother, and his daughter.  

On mental status examination, the veteran was alert, 
oriented, and attentive.  His mood appeared to be dysphoric; 
his affect was constricted; and he was anxious.  His speech 
was a regular rate and rhythm.  His eye contact was good, he 
was cooperative and his thought process was logical and 
coherent.  His thought content was devoid of any current 
auditory or visual hallucinations except in the context of 
nightmares.  He denied any current suicidal or homicidal 
ideation and denied a history of suicide attempts.  He 
reported a history of being physically aggressive with others 
a few years ago.  His memory was moderately to severely 
impaired for immediate information.  It was more intact for 
recent and remote events.  He was able to concentrate well 
enough to spell "world" backwards, but was slow to do this 
suggesting concentration problems.  The veteran had fair 
insight into his current condition.  The diagnosis was PTSD 
and rule out a cognitive disorder versus dementia.  The 
examiner assigned a GAF of 53. 

The examiner commented that the veteran was exhibiting 
moderate to considerable symptoms, specifically, 
concentration problems and he appeared anxious.  The veteran 
stated that he slept four to five hours, but the sleep was 
disturbed.  He had nightmares about Vietnam two to three 
times per week and would wake with night sweats.  He also had 
intrusive thoughts and flashbacks about Vietnam several times 
a week.  He presented with a constricted and anxious affect.  
The veteran described emotional detachment from others and 
said that he was easily angered.  He also reported an 
exaggerated startle reaction to loud or unexpected noises or 
unexpected approaches.   He also isolates himself.   He 
denied that his symptoms impact his activities of daily 
living such as feeding, bathing or toileting himself.  In 
terms of his social adaptability, interactions with others, 
and ability to maintain employment and perform job duties, 
this appeared to be moderately to considerably impaired.  
Overall, the examiner stated that he would estimate the 
veteran's level of disability to be in the moderate to 
considerable range, and given his memory problems, the 
veteran would need some assistance with money management. 

By rating action of December 2005, the RO granted an initial 
50 percent rating for PTSD from the January 23, 2004 
effective date of the grant of service connection.

During the Board hearing, the veteran asserted, essentially, 
that he should be awarded higher than the current 50 percent 
rating because of not sleeping at night, nightmares, and he 
could not hold a job.  He also stated that his symptoms were 
the same since he submitted his claim for service connection.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and  
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including   
employment. 38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability,  
the higher evaluation will be assigned if the disability  
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 50 percent disabling,  
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).   
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the  
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by constricted 
affect, dysphoric mood, anxiety, sleep disturbances, 
recurrent nightmares, flashbacks, an exaggerated startle 
response, impaired memory and concentration, social 
isolation, and emotional detachment from others.  These 
symptoms are  reflective of occupational and social 
impairment with no more than reduced reliability and 
productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic attacks or depression that affects his 
ability to function independently, impaired impulse control, 
or other symptoms that are characteristic of the 70 percent 
rating.   The veteran has some documented symptoms of 
depression, although these have not been shown to affect the 
veteran on a continuous basis and/or to limit his ability to  
function independently.  Additionally, an August 2005 VA 
mental health record note reflects that the veteran admitted 
to having a fleeting thought of hurting himself in the past 
and in a November 2005 VA mental health record, he stated 
that he had suicidal ideations when he was upset, but denies 
any plans or intent; however, there was no indication that 
these thoughts occurred on a continuous or frequent basis, or 
that it continued to affect the veteran at the time noted.  
In fact, during the November 2005 VA examination, the veteran 
denied any suicidal thoughts and recent medical records 
reflect that the veteran does not have suicidal ideations.  
Significantly, moreover, the VA outpatient records and 
examination reports note that the veteran was alert, 
oriented, his thought process was logical and his thought 
content was free from delusions and hallucinations.

The Board also points out that the GAF scores assigned since 
January 23, 2004, alone, provide no basis for assignment of 
any higher disability rating for the veteran's PTSD.  
According to the Fourth Edition of the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental  
Disorders (DSM-IV), a GAF score is a scale reflecting  
psychological, social, and occupational functioning on a  
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

In this case, a GAF score of 55 was assigned in connection 
with the February 2004 VA examination, a GAF score of 53 was 
assigned on the November 2005 VA examination, and GAF scores 
of 50 and 55 are reflected in October 2005 and November 2005 
VA mental health records, respectively.
 
According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).

None of the GAF scores suggest an even greater level of 
impairment than is contemplated by the current 50 percent 
rating.  In this regard, the scores of 50, 53, and 55, on 
their face, appear more consistent with the veteran's current 
level of a moderate disability.  Moreover, the Board again 
notes that the veteran, collectively, has not manifested 
symptoms typically considered indicative of that level of 
impairment warranted to assign a 70 percent rating, to 
include suicidal ideation (aside from past suicidal thoughts 
as noted in the August 2005 and November 2005 VA mental 
health record), severe obsessional rituals, or frequent 
shoplifting.  Simply stated, when considered in light of the 
actual symptoms demonstrated, none of the assigned GAF scores 
provides a basis, alone, for assignment of any higher rating 
for the veteran's service-connected psychiatric disability.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 2003 to 2005 
reflects a level of moderate impairment consistent with the 
current 50 percent rating.  As the criteria for the next 
higher, 70 percent rating have not been met, it follows that 
the criteria for the maximum 100 percent evaluation likewise 
are not met.  As the Board finds that the record presents no 
basis for assignment of more than the current 50 percent 
rating at any point since the January 23, 2004, effective 
date of the grant of service connection for PTSD, there is no 
basis for staged rating of the disability, pursuant to 
Fenderson.   

For all the foregoing reasons, the claim for a higher initial 
rating for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the  
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating for PTSD in excess of 50 percent is denied.
REMAND

With respect to the issue of service connection for bilateral 
hearing loss, the Board finds that additional RO action is 
warranted, even though it will, regrettably, further delay an 
appellate decision on this matter, 

The Board notes, initially, that, in support of the claim for 
service connection, the veteran has alleged in-service 
acoustic trauma involving excessive noise from weapons 
explosions, gunfire, and firefights in connection with his 
service in Vietnam.  The veteran's DD-214 reflects the 
receipt of the Combat Infantryman's Badge, and thus, the 
veteran is competent to provide evidence of excessive noise 
exposure in service, on the basis of his assertions, if 
consistent with the facts and circumstances of his 
established combat service.  See 38  C.F.R. § 1154 (West 
2002).  See also Arms v. West, 12 Vet. App. 188 (1999) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In the August 2005 rating decision, the RO seemed to focus on 
the lack of hearing loss at separation as the primary basis 
for denial of the claim; however, the Board notes that the 
absence of in-service evidence of hearing loss should not be 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability  
(i.e., one meeting the requirements of 38 C.F.R. § 3.385 
(2006) for recognition as a disability for VA purposes) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In this regard, the Board again points 
to the veteran's likely significant noise exposure associated 
with his combat service in Vietnam. 

Therefore, given the likelihood that the veteran had 
significant in-service noise exposure associated with his 
combat service in Vietnam, and to ensure that the veteran is 
afforded full due process of law, the Board finds examination 
of the veteran by an appropriate physician, and 
readjudication of the claim in light of all pertinent  
governing authority, is needed warranted to fairly resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002);  
38 C.F.R. § 3.159(c)(4) (2006).  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with  the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility. 

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claim on appeal.  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession (not  previously requested), and ensure that its 
notice to the appellant meets the requirements of the Court's 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary,  authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its 
letter meets the requirements of the 
Court's recent decision in 
Dingess/Hartman (cited to above), as 
regards notice pertinent to the five 
elements of a claim for service  
connection.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
audiometric testing to determine the 
current level of hearing loss in each 
ear.  The audiologist should report all 
pure tone thresholds, in decibels, as 
well as the results of speech 
discrimination testing, numerically.  

Thereafter, the RO should arrange for the 
veteran to undergo VA examination by an  
otolaryngologist (ear, nose, and throat 
physician) at an appropriate medical 
facility.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, and the complete results of all 
testing must be provided to the physician 
(M.D.) designated to examine the veteran, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical findings should be reported in 
detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate whether the veteran 
currently has hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the  
Maryland CNC Test of less than 94 
percent).

With respect to each diagnosed hearing 
loss disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the veteran's in- and 
post-service history and assertions, as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include significant noise exposure during 
the veteran's combat service in Vietnam.  
The examiner should address the 
significance, if any, of the DuPont 
audiometric reports from July 1984 where 
the veteran worked. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority, to specifically 
include the provisions of 38 U.S.C.A. § 
1154(b).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


